Case: 1:12-cv-00878-MRB-MRM Doc #: 23 Filed: 08/07/20 Page: 1 of 2 PAGEID #: 615




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Marlin Thomas,

       Petitioner,

              v.                                          Case No. 1:12cv878

Warden, Warren Correctional
Institution,                                              Judge Michael R. Barrett

       Respondent.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on July 22, 2020 (Doc. 22).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 22) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 22) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

Petitioner’s Motion for Relief from Judgment (Doc. 21) is DENIED because it is

extremely untimely and, further, because the objections (Doc. 20) Petitioner wishes the

Court to belatedly consider are without merit.

       Petitioner is denied a certificate of appealability. Pursuant to 28 U.S.C. §

1915(a)(3), the Court certifies that, for the reasons expressed in the R&R (Doc. 22), an

appeal of this Order would be objectively frivolous and therefore not taken in good faith.


                                              1
Case: 1:12-cv-00878-MRB-MRM Doc #: 23 Filed: 08/07/20 Page: 2 of 2 PAGEID #: 616




Thus, Petitioner may not appeal in forma pauperis.

      IT IS SO ORDERED.

                                                  /s/ Michael R. Barrett
                                              Michael R. Barrett, Judge
                                              United States District Court




                                          2
